Citation Nr: 1422946	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1. Entitlement to disability ratings greater than 20 percent prior to July 29, 2010, greater than 30 percent rating from July 29, 2010 to June 1, 2012, and greater than 60 percent beginning June 1, 2012 for status post right knee arthroplasty  (previously characterized as right knee arthritis with residual Baker's cyst).

2.  Entitlement to disability ratings greater than 20 percent prior to March 28, 2011, greater than 30 percent rating from March 28, 2011 to October 1, 2011, and greater than 60 percent beginning October 1, 2011 for status post left knee arthroplasty (previously characterized as left knee Osgood Schlatter's disease).
	
3.  Entitlement to a disability rating greater than 10 percent for right great toe hallux valgus, status post bunionectomy.

4.  Entitlement to a disability rating greater than 10 percent for left great toe hallux valgus, status post bunionectomy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected knee and foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to May 1978, and  from February 1981 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2007 and October 2008 rating decisions issued by ROs in St. Louis, Missouri and Anchorage, Alaska (respectively).  

Specifically, in the September 2007 rating decision, the RO continued a 20 percent disability rating for left knee Osgood Schlatter's disease, continued a 10 percent rating for right great toe hallux valgus, continued a 10 percent rating for left great toe hallux valgus, and denied a TDIU.  In January 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In the October 2008 rating decision the RO continued a 20 percent disability rating for right knee arthritis with residual Baker's cyst.  In January 2009, the Veteran filed a notice of disagreement.  An SOC was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board. 

Notably, in an August 2011 rating decision, the RO recharacterized the right knee disability as status post right knee arthroplasty with residual Baker's cyst, granted a temporary total rating for the right knee beginning March 28, 2011 based on surgical treatment necessitating convalescence pursuant to 38 C.F.R. § 38 C.F.R. § 4.30, and assigned a 30 percent rating effective June 1, 2012.  The RO also recharacterized the left knee disability as left knee Osgood Schlatter's disease, status post left knee arthroplasty, granted a temporary total rating for the left knee beginning July 29, 2010 based on surgical treatment necessitating convalescence pursuant to 38 C.F.R. § 38 C.F.R. § 4.30, and assigned a 30 percent rating effective October 1, 2011.

Subsequently, in an August 2013 rating decision, the RO assigned a 60 percent rating for status post right knee arthroplasty , effective June 1, 2012; and assigned a 60 percent rating for status post left knee arthroplasty, effective October 1, 2011.  

Although the RO has granted higher ratings for each knee at various stages pertinent to this appeal, inasmuch as higher ratings for the disabilities are available at each stage, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal pertaining to evaluation of right and left knee disabilities as encompassing the first and second matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record shows that the Veteran has been employed only part time throughout the course of his appeal which she indicates is due, primarily, to her bilateral knee and toe disorders.  While the RO denied a TDIU in the September 2007 rating decision and the Veteran did not perfect an appeal of that denial, in the April 2014 Informal Hearing Presentation the Veteran's representative requested that the TDIU issue be revisited by  the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to service-connected right and left knee and toe disabilities .  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation.  A review of the VBMS file shows that the Veteran notified VA of a change in her address in April 2014.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, these matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On June 2009 and September 2011 VA Forms 9, the Veteran checked a box indicating that she desired a Board hearing.  The requested hearing was scheduled for March 2014; the Veteran was provided notice of this hearing in a January 2014 letter.  The Veteran failed to report to her March 2014 scheduled hearing.  

However, in May 2014 correspondence, the Veteran's representative indicted that the Veteran did not receive the January 2014 notice regarding the March 2014 hearing as the January 2014 letter was sent to a previous address.  Specifically, the representative noted that the notice of the March 2014 hearing was mailed on January 27, 2014 and, two days later, on January 29, 2014, the representative notified VA of the Veteran's change in address.  The representative also indicated that, on January 29, 2014, the representative requested that the January 27, 2014 notification letter be reissued to the Veteran's current address.  The representative attached a copy of the January 29, 2014 notice to the May 2014 correspondence.  Notably, the January 29, 2014 notice does show a different address when compared to the address in the January 27, 2014 letter.  

A review of the claims file shows that the January 27, 2014 letter was sent to an address on [redacted] in Long Beach, California but the most current address on file for the Veteran is an address on [redacted] in Long Beach, California.  

While the Veteran was notified of the March 2014 hearing using the most up-to-date address VA had for the Veteran at the time the letter was sent out, given the facts in this case, to include the very short period of time between the date of the hearing notice letter, and the Veteran's change of address notice, the Board finds it plausible that the Veteran did not receive notice of the prior hearing, as alleged.  Accordingly, as it appears the Veteran may not have received notice of  her March 2014 scheduled hearing, and she still wishes to have a Board hearing, the request to reschedule the Veteran for a Board hearing is granted.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Board video-conference hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule a Board video-conference hearing for the Veteran at the earliest available opportunity.  Notify the Veteran and her representative of the date and time of the hearing (notifying the Veteran at her current, correct address).  See 38 C.F.R. § 20.704(b)(2013).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



